
	
		I
		112th CONGRESS
		1st Session
		H. R. 707
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Engel (for
			 himself, Mrs. Schmidt, and
			 Mr. Terry) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit the manufacture, marketing, sale, or shipment
		  in interstate commerce of products designed to assist in defrauding a drug
		  test.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Testing Integrity Act of
			 2011.
		2.Ban of products
			 designed to defraud drug tests
			(a)Conduct
			 prohibitedIt shall be
			 unlawful to knowingly manufacture, market, sell, ship, or otherwise provide to
			 another individual any product with the intent to assist such other individual
			 to use such product to defraud a drug test.
			(b)DefinitionAs
			 used in this Act, the term defraud a drug test means—
				(1)submit a substance
			 that purports to be from an individual other than its actual source, or
			 purports to have been excreted or collected other than when it was actually
			 excreted or collected; or
				(2)engage in any
			 other conduct with the intent to produce a false or misleading outcome of a
			 test for the presence of a controlled substance.
				3.Enforcement by
			 the Federal Trade Commission
			(a)Unfair and
			 deceptive act or practiceA
			 violation of section 2 shall be treated as a violation of a rule defining an
			 unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(b)Enforcement
			 authorityThe Federal Trade Commission shall enforce this Act in
			 the same manner, by the same means, and with the same jurisdiction as though
			 all applicable terms and provisions of the Federal Trade Commission Act were
			 incorporated into and made a part of this Act.
			
